DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/30/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter





Claims 1-14 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Kazuo Hironishi (US 2002/0044723 A1); Ku-suen Lee et al., (US 2004/0208414 A1); David John Richardson et al., (US 7,003,180 B2); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A frequency swept source apparatus, apparatus comprising: 
a mode locking laser configured to output an input optical signal having first to n-th frequency components;
a transmission delay controller configured to generate first to m-th sub- optical signals, each of which includes at least one component of the first to n-th frequency components, based on the input optical signal and to output a delay optical signal obtained by sequentially delaying the first to m-th sub-optical signals, wherein the transmission delay controller includes:
a demultiplexer configured to output the first to m-th sub-optical signals to first to m-th channels based on the input optical signal, respectively; 
a path delay unit configured to adjust lengths of optical paths of the first to m-th channels so as to be different from one another;
a refractive index controller configured to adjust a refractive index of each of the first to m-th channels; and 
a multiplexer configured to combine the first to m-th sub-optical signals passing through the first to m-th channels and to output the delay optical signal, wherein the 'n' is a natural number, and wherein the 'm' is a natural number less than the 'n'.
Regarding claims 10, a frequency swept source apparatus, apparatus comprising: 
a mode locking laser configured to output an input optical signal having first to n-th frequency components; 
a reflective delay controller configured to generate first to m-th sub-optical signals, each of which includes at least one component of the first to n-th frequency components, based on the input optical signal and to output a delay optical signal obtained by sequentially delaying the first to m-th sub-optical signals; and 
a circulator configured to provide a first path from the mode locking laser to the reflective delay controller and a second path from the reflective delay controller to a light emitting unit, wherein the reflective delay controller includes: 
a channel separator configured to output the first to m-th sub-optical signals to first to m-th channels based on the input optical signal, respectively, and to output the delay optical signal, which is obtained by combining first to m-th reflective sub- optical signals from the first to m-th channels, to the circulator; 
a path delay unit configured to adjust lengths of optical paths of the first to m-th channels so as to be different from one another; 
a refractive index controller configured to adjust a refractive index of each of the first to m-th channels; and 
a reflector configured to reflect the first to m-th sub-optical signals from the first to m-th channels and to output the first to m-th reflective sub-optical signals to the first to m-th channels, wherein the 'n' is a natural number, and wherein the 'm' is a natural number less than the 'n'.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20150002918 A1	KWON; Oh Kee et al.
US 20110135309 A1	LEE; Han-Hyub et al.
US 9348195 B2		Kwon; Oh Kee et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636